Not for Publication in West's Federal Reporter

          United States Court of Appeals
                      For the First Circuit

No. 11-1309

                            UNITED STATES,

                               Appellee,

                                    v.

                        BRIAN CHANTHACHACK,

                       Defendant, Appellant.



          APPEAL FROM THE UNITED STATES DISTRICT COURT

                FOR THE DISTRICT OF MASSACHUSETTS

        [Hon. F. Dennis Saylor, IV, U.S. District Judge]



                                 Before


                       Lynch, Chief Judge,
               Lipez and Thompson, Circuit Judges.


     Stanley W. Norkunas on brief for appellant.
     Kelley Begg Lawrence, Assistant U.S. Attorney, and Carmen M.
Ortiz, United States Attorney, on brief for appellee.



                             July 13, 2012
           Per Curiam.    Defendant-appellant Brian Chanthachack

appeals from his within-guideline sentence following his guilty

plea to one count of being a felon in possession of a firearm,

in violation of 18 U.S.C. § 922(g)(1).        We affirm.

           I. "Crime of Violence"

           Chanthachack    argues     that   the    sentencing    court

improperly classified his Massachusetts conviction of assault

with a deadly weapon (ADW), Mass. Gen. Laws ch. 265, §15B(b),

as a "crime of violence" under U.S.S.G. § 2K2.1(a)(4)(a).           The

district court correctly determined that this contention is

foreclosed by our precedents. See United States v. Am, 564 F.3d

25,   33   (1st   Cir.    2009)(holding      that    conviction     for

Massachusetts ADW qualifies as a predicate offense under ACCA's

force clause); see also United States v. Hart, 674 F.3d 33, 44

(1st Cir. 2012)(holding that a conviction for Massachusetts

ABDW qualifies as a predicate offense under ACCA's residual

clause).

           II. Enhancement Pursuant to U.S.S.G. § 2K2.1(b)(6)

           Chanthachack     argues that there was insufficient

evidence to support the four-level enhancement on the ground

that the defendant "possessed or transferred any firearm . . .

with knowledge, intent, or reason to believe that it would be

used or possessed in connection with another felony offense."

§2K2.1(b)(6) (2010 Guidelines). "Where, as here, a defendant


                                -2-
challenges      the    factual       predicate      supporting       the    district

court's application of a sentencing enhancement, 'we ask only

whether the court clearly erred in finding that the government

proved the disputed fact by a preponderance of the evidence.'

'[W]here   there       is    more     than    one     plausible      view    of   the

circumstances, the sentencing court's choice among supportable

alternatives cannot be clearly erroneous.'" United States v.

Cannon, 589 F.3d 514, 517 (1st Cir. 2009).

             We have "held that, as used in this provision of the

Guidelines,      'the       phrase    "in    connection       with"    should      be

interpreted broadly.'" Id.             "We read the guideline through the

prism of Application Note 14." United States v. Paneto, 661

F.3d 709, 717 (1st Cir. 2011).                      The application note was

adopted in 2006, and "sheds a bright light on the scope of the

phrase 'in connection with' and confirms that the guideline

applies when the firearm 'facilitate[s], or ha[s] the potential

of facilitating, another felony offense.' U.S.S.G. §2K2.1,

comment. (n. 14(A))." Id.

             The sentencing court found that "at a minimum, the

defendant had reason to believe that the firearm would be used

or possessed in connection with a drug trafficking offense."

In   support,    the    court        referred    to    the    fact    that    "[t]he

defendant and the confidential witness [(CW)] discussed the

CW's   drug      trafficking          activities"       and    that        they   had


                                        -3-
specifically "discussed that it was a -- I think the words

were, 'it's a war out there,' and that one needed to be armed."

              Appellant argues that it was error to apply the

enhancement because there was insufficient evidence that the CW

would resell (rather than consume himself) the 3.4 grams of

cocaine that the defendant had sold him on 8/20/08 (eight days

before   he    sold   him   the   gun),   or   that   he   would   wait   to

distribute the cocaine until after he bought the gun.

              Appellant's argument is misplaced.           Application of

the enhancement does not require a finding that the defendant

knew that the CW would use the gun to facilitate a specific

felony. See United States v. Malloy, 324 F.3d 35, 39 (1st Cir.

2003) (noting that this court interprets the enhancement as

applying "even where the defendant had no knowledge of a

specific felony involving the transferred weapons").                 It is

sufficient if Chanthachack sold the gun to the CW "with reason

to believe that his customer planned to use it in connection

with drug trafficking." United States v. Brewster, 1 F.3d 51,

54 (1st Cir. 1993).

              On this record, the district court did not clearly

err in finding that the government proved by a preponderance of

the evidence that Chanthachack had reason to believe that the

gun he sold to the CW would be used in connection with drug

trafficking.      "'A sentencing court is entitled to rely on


                                    -4-
circumstantial     evidence,   and    draw    plausible     inferences

therefrom' in determining whether an enhancement should apply."

Cannon, 589 F.3d at 517.       As recounted in the Government's

sentencing memorandum, the recorded conversation between the

defendant and the CW on August 20, 2008 (the date of the drug

sale) included the CW's references to the quantities in which

he would re-sell the cocaine that he was purchasing from the

defendant.    The defendant stipulated to the accuracy of the

memo's summary of that conversation.          It can be reasonably

inferred from that conversation that the defendant had reason

to believe that the CW was engaged in drug trafficking.

             The sentencing court did not err in relying, in

part, on the PSR's description of a conversation between

Chanthachack and the CW on September 3, 2008.            Although this

conversation occurred after the defendant's possession and

transfer of the firearm on August 28, 2008, it may still be

relevant to defendant's state of mind at the time of the

offense.     See Molloy, 324 F.3d at 41.         Here, it could be

reasonably   be   inferred   from   the   conversation    between   the

defendant and the CW on September 3, 2008, which seemed to

assume mutual familiarity with an interrelationship between

drug trafficking and guns, that five days earlier the defendant

had reason to believe that the weapon he sold to the CW would




                                -5-
be used to facilitate drug trafficking.        There was no clear

error.

          III. Substantive Reasonableness

          Appellant argues that the sentence was substantively

unreasonable in view of the nature and circumstances of the

offense and the history of the defendant.      "Our review here is

for abuse of discretion, taking into account the district

court's explanation of the sentence, the parties' arguments,

and the contents of the pre-sentence investigation report."

United States v. Goergen, ___ F.3d ___, 2012 WL 1957988, *3

(1st Cir. 2012).    "Challenging a sentence as substantively

unreasonable is a burdensome task in any case, and one that is

even more burdensome where, as here, the challenged sentence is

within a properly calculated GSR." United States v. Clogston,

662 F.3d 588, 593 (1st Cir. 2011).

          The   court   stated   that   it   had   "considered   the

sentencing factors under 3553(a)," and taken into account the

"nature of the offense."    The record reveals that the court

considered the mitigating factors on which appellant relies.

That the court "chose not to attach to certain [of them] the

significance that the appellant thinks they deserved does not

make the sentence unreasonable." Id. at 593.

          Chanthachack's conviction and sentence are affirmed.

See 1st Cir. R. 27.0(c).


                                 -6-